Doderidge, J.
The parties have not joined issue, but the defendant pleaded a lease made on such a day and at such a place by the defendant, who traverses that he did not know it on such a day and at such a place. Now he has made the time and place matters of substance; for a lease made on another day, is not the same lease. And you may make the time and place material. As in trespass, a release of all actions discharges all trespasses before the date, but not those committed after; and there the day is material. Adjournatur, Bendl. 159.